DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 27 it is unclear which retaining recess of the plurality of panels is being referenced as “the retaining recess”. Further in claim 27 it is unclear how distance between the wire routing channel of the mounting arm and the retaining recess of the clip of one of the panels is meant to be defined. It appears the distance should be between a wire routing channel of a panel and the retaining recess of the same panel, that is defined as at least as great as the diameter of the wire. 

Allowable Subject Matter
Claims 12-26 and 28-31 are allowed.
The following is an examiner’s statement of reasons for allowance: US Patent No. 7380759 to Whiteside et al. teaches an exemplary mount for an electronic device, with a mounting portion(14) for attaching to a surface, and a mounting arm(16) extending from the mounting portion and connectable to an electronic device. Whiteside however does not teach a plurality of double sided adhesive tape pieces and a strip of separable panels having a side defining a wire routing guide, as the mounting portion. US Patent Pgpub No. 20190133347 to Kirschhoffer teaches a mounting portion comprising a plurality of double-sided adhesive tape pieces(812) and a strip of separable panels(810,820,830). However the prior art does not teach a mount for an electronic device with a plurality of double-sided adhesive tape pieces, a strip of seperable panels having one side for connecting to the tape and the other side defining a wire routing guide, and a mounting arm extending from the strip and connectable to the electronic device as recited in claim 12. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20220089104, US11234539 and US20070295436 all teach similar mounts.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632